Citation Nr: 0919620	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher for a hiatal hernia, rated as 
noncompensably disabling for the period prior to June 4, 
2008, and as 10 percent disabling since June 4, 2008.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1978, and from January 1981 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that granted noncompensable service 
connection for a hiatal hernia, effective November 17, 2002.  
In May 2008, the Veteran notified VA that he had relocated to 
Tennessee.  Jurisdiction of his claim was subsequently 
transferred to the Nashville, Tennessee RO.  By a July 2008 
rating decision, the RO increased the disability rating for 
the Veteran's hiatal hernia from 0 to 10 percent disabling, 
effective June 4, 2008.  In November 2008, the Board remanded 
the Veteran's claim for additional development.


FINDINGS OF FACT

Throughout the pendency of the appeal, the Veteran's hiatal 
hernia has been productive of persistently recurrent 
epigastric distress with dysphagia, pyrosis, regurgitation, 
and substernal pain.  These symptoms have been productive of 
considerable impairment of health.


CONCLUSION OF LAW

An initial 30 percent rating for a hiatal hernia is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.114, Diagnostic Code (DC) 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that VA satisfied its duties to notify the Veteran in this 
case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's treatment records and afforded him 
pertinent VA examinations in February 2003, June 2007, and 
May 2008.  In addition, the Veteran was offered the 
opportunity to testify before the Board but he declined.  The 
Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2008).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).

The Veteran has been diagnosed with a hiatal hernia.  His 
hiatal hernia has been rated as noncompensably disabling 
under 38 C.F.R. § 4.114, DC 7346 for the period prior to June 
4, 2008, and as 10 percent disabling since June 4, 2008.  As 
the Veteran has not been diagnosed with any other 
gastrointestinal disorder, no other diagnostic codes are 
applicable in this instance.  38 C.F.R. § 4.114, DCs 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348.

Diagnostic Code 7346 provides for a 10 percent disability 
rating when the disability is manifested by two or more of 
the symptoms for the 30 percent rating of less severity.  A 
30 percent rating is warranted where the disability is 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A maximum 60 percent 
rating requires symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health.  

The Veteran contends that the symptomatology associated with 
his hiatal hernia, including dysphagia, regurgitation, 
heartburn, and chest pain, warrant a higher rating.  He 
specifically asserts that his chest pain, which has been 
determined on numerous occasions to be non-cardiac in origin, 
is sufficient to warrant the grant of an increased rating.

Historically, clinical records associated with the Veteran's 
active service and service in the Reserves and National Guard 
show that he consistently complained of heartburn and chest 
pain.  Records dated in November 1995 show that he was found 
to have exertion-induced gastroesophageal reflux, and records 
dated in October 1997 show that his chest pain was felt to be 
related to the gastrointestinal disorder.

There are no post-service treatment records pertaining to 
gastrointestinal problems dated prior to the February 2003 VA 
examination.  At the time of the February 2003 VA 
examination, the Veteran reported a lengthy history of 
gastrointestinal problems, including heartburn and chest 
pain, that had ultimately been diagnosed during service as 
related to a hiatal hernia.  He had been prescribed antacids 
and told to keep his weight at a healthy level, but continued 
to experience rather severe symptoms.  In the mid-1990's, 
endoscopic examination confirmed the presence of a hiatal 
hernia.  He was at that time prescribed Zantac and Prilosec, 
which he described as being 90 percent effective in 
controlling his symptoms.  Later, another doctor had 
increased his dosage of Prilosec and had discontinued the 
Zantac.  The higher dosage of Prilosec had been very 
effective in controlling his symptoms.  However, if he missed 
a dose, his severe symptoms returned immediately.  The 
examiner did not perform a detailed gastrointestinal 
examination but reviewed the Veteran's service records and 
confirmed the diagnosis of hiatal hernia.

Treatment records dated in July 2003 show that the Veteran 
was referred for a cardiovascular consultation after he 
complained of chronic chest pain.  The examining physician 
noted that he had evaluated the Veteran in 1999 for similar 
complaints, at which time stress testing was negative.  The 
Veteran reported that since his last evaluation, he 
experienced chest discomfort and chest pressure when engaging 
in sexual intercourse or any physical activities such as 
climbing stairs or in hot weather.  The Medical Officer at 
the Naval Base where the Veteran was working was concerned 
that the Veteran had a cardiac disorder and referred him for 
outpatient testing.  Additional stress testing in July 2003 
was essentially normal.  The examining physician felt that 
the Veteran's complaints were consistent with angina and 
suggested that he undergo diagnostic catheterization to 
determine the etiology of the chest pain.

In October 2003, the Veteran underwent cardiac 
catheterization, which revealed systolic arterial 
hypertension with normal left ventricular function but no 
evidence of atherosclerotic coronary heart disease.  In light 
of the normal cardiac catheterization, he was instructed to 
continue taking medication for his reflux esophagitis and was 
informed that he may be a good candidate for a Nissan 
fundoplication procedure, a procedure intended to relieve 
symptoms associated with the hiatal hernia and reflux.

The Veteran next complained of chest pain in August 2004.  At 
that time, he sought emergency medical treatment for chest 
pain that had begun following an altercation in which he had 
been involved.  On initial evaluation, he reported a history 
of chronic substernal chest pain.  Cardiac evaluation 
resulted in an assessment of noncardiac chest pain, secondary 
to stress.  A subsequent August 2004 EKG done at VA was 
normal.

Subsequent records dated to May 2007 do not reflect either 
gastrointestinal complaints or complaints of chest pain.  
Records dated in May 2007, however, note that the Veteran had 
a history of chest pain that had been determined to be 
related to his gastrointestinal disorder.  

The Veteran had a VA gastrointestinal examination in June 
2007.  At the time of the examination, he denied a history of 
dysphagia but stated that he experienced heartburn.  He 
denied experiencing regurgitation, hematemesis, or melena.  
His general overall health was described as fair.  There were 
no signs of anemia.  

In August 2007, the Veteran complained of chest pain with 
exertion that lasted only briefly.  He noted that his hiatal 
hernia caused these symptoms.  He did not report having any 
dysphagia, abdominal pain, nausea, vomiting, diarrhea, 
constipation, melena, or hematochezia.  Records dated in 
August 2007 also show that his weight had increased from 226 
pounds in May 2007 to 233 pounds in August 2007, and that he 
was diagnosed with mild anemia.  A September 2007 colonoscopy 
was normal, indicating that his anemia was unrelated to 
abnormalities of the colon.

Subsequent records dated to December 2007 do not reflect 
either gastrointestinal complaints or complaints of chest 
pain.  Records dated in December 2007, however, note that the 
Veteran had a history of chest pain that had been determined 
to be related to his gastrointestinal disorder.  Records 
dated from December 2007 to February 2008 show that the 
Veteran denied weight loss.

The Veteran again had a VA gastrointestinal examination in 
May 2008.  He at that time reported significant improvement 
of his symptoms with medication but noted that if he missed a 
dose his symptoms immediately returned.  He stated that more 
recently he had experienced worsened dysphagia with solid 
foods, such that he had trouble whenever he ate, but 
particularly with eating meat.  He stated that he experienced 
flares of his gastrointestinal problems with eating certain 
foods, such as pizza, even when taking his medication.  The 
flares consisted of increased regurgitation, heartburn, and 
nausea.  The examiner considered it notable that he had 
dysphagia despite taking 40 mg of Prilosec daily.  His weight 
was noted to have been stable since December.  There were no 
objective signs of anemia.  Endoscopic examination showed 
mild mucosal changes suggestive of acid injury and a very 
small hiatal hernia.  

Subsequent records dated to November 2008 show no evidence of 
weight loss.

In November 2008, the Board remanded the Veteran's claim in 
effort to provide him an additional VA examination based upon 
his statements indicating that his condition had worsened in 
recent months.  Upon being notified that an additional 
examination had been scheduled, the Veteran submitted a 
letter to VA indicating that he was currently working a one-
year temporary duty assignment in Iraq and that he would be 
unable to report for the examination.  He stated, however 
that he continued to have gastrointestinal problems as 
reported at the time of the May 2008 examination.  As he was 
unable to report for the examination, no additional clinical 
information pertaining to the Veteran's current condition was 
obtained.

The record reflects that although his symptoms are not 
constant, the Veteran experiences recurrent gastrointestinal 
symptoms including dysphagia, pyrosis, regurgitation, and 
substernal pain that has consistently been determined to be 
related to his gastrointestinal disorder.  He has 
additionally been diagnosed with mild anemia.  These symptoms 
are productive of considerable impairment of health.  
Accordingly, giving the Veteran the benefit of the doubt, the 
Board finds that he is entitled to an increased rating of 30 
percent under DC 7346.  

A higher rating of 60 percent is not warranted, as the 
evidence does not reflect material weight loss, hematemesis 
or melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  The Veteran 
continues to be employed in a productive capacity, and is 
currently in Iraq working as an environmental engineer.  For 
these reasons, the Board finds that an initial rating in 
excess of 30 percent is not warranted.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for Veteran's hiatal 
hernia, but, as discussed above, findings supporting a rating 
in excess of 30 percent have not been documented.  In 
addition, it has not been shown that his hiatal hernia has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  
Therefore, the Board finds that referral for assignment of an 
extraschedular rating for his stomach ulcer is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since November 17, 
2002, when service connection became effective, the Veteran's 
gastrointestinal disability has warranted a 30 percent rating 
but no more.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an increased initial rating of 30 percent 
for a hiatal hernia is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


